Title: To George Washington from Henry Bouquet, 1 November 1758
From: Bouquet, Henry
To: Washington, George



Dear Sir
Camp at the East Side of Lawrell Hill1st Novr 1758

The General desires that you will order 150 men to Set out from Loyal Hannon to morrow morning as early as possible, with 100 falling axes, to cut a new Road along the old one upon the West Side of Lawrell Hill which is unpracticable: Capt. Shelby is desired to take the direction of the Said Road.
As the little Carpenter will be to morrow at Loyal Hannon The General desires that Seven Guns be fired for him—We expect to be there by one o’Clock.
Two Sledges and two Cross Barrs will also be wanted upon the new Road.
Col. Montgommery wth his Regt will encamp where Capt. McKenzie is actually.
Col. Byrd’s Regt must encamp upon the Hill beyond the 1st Batt. of Pensilva & the marylanders. A Place for the three Troops of Light Horse.
I am wth great Regard Dr Sir Your most obedt hble Servant

Henry Bouquet

